Case: 14-7085   Document: 9      Page: 1   Filed: 06/13/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  JOHN D. VAUGHN,
                  Claimant-Appellant,

                            v.

    SLOAN D. GIBSON, ACTING SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                       2014-7085
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-2582, Judge Margaret C.
Bartley.
               ______________________

                      PER CURIAM.
                       ORDER
    Upon review of this recently docketed case, it appears
that John D. Vaughn’s appeal was not timely filed.
    On February 20, 2014, the United States Court of
Appeals for Veterans Claims entered judgment in
Vaughn’s case. His notice of appeal was received on May
13, 2014, 82 days after judgment.
    To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
Case: 14-7085        Document: 9   Page: 2   Filed: 06/13/2014



2                                            VAUGHN   v. GIBSON



of the entry of judgment. See 38 U.S.C. § 7292(a); see also
28 U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Vaughn is directed to show cause, within 21 days
of the date of filing of this order, why this appeal should
not be dismissed as untimely. The Secretary of Veterans
Affairs may also respond within that time.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


s26